DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a microfluidic device comprising: a surface, which defines a flow path for a liquid; a liquid inlet, in fluid communication with said surface, so as for a liquid introduced via the liquid inlet to be able to advance along a propagation direction on the flow path, wherein the flow path has a folded shape that comprises a plurality of adjacent parallel sections connected by bent portions, wherein in a first section of the flow path the propagation direction is a first direction and in a next section of the flow path the propagation direction is a next direction opposite the first direction; a first electrical contact; a second electrical contact; a set of first electrodes including a set of first sensing portions extending across the flow path and transversally to said propagation direction, the first electrodes commonly connected to the first electrical contact, wherein at least one of the set of first electrodes comprises two or more sensing portions overlaying two or more of the plurality of adjacent parallel sections of the flow path; a set of second electrodes including a set of second sensing portions extending across the flow path and transversally to said propagation direction, the second electrodes commonly connected to the second electrical contact, wherein at least one of the set of second electrodes comprises two or 
Claims 2, 4, and 6-14 depend from claim 1.
Regarding claim 15, the prior art of record fails to teach or suggest a method of operating a microfluidic device, the method comprising: providing a microfluidic device, the device including: a liquid inlet, in fluid communication with a surface, so as for a liquid introduced via the liquid inlet to be able to advance along a propagation direction on a flow path, wherein the flow path has a folded shape that comprises a plurality of adjacent parallel sections connected by bent portions, wherein in a first section of the flow path the propagation direction is a first direction and in a next section of the flow path the propagation direction is a next direction opposite the first direction; a first electrical contact; a second electrical contact; a set of first electrodes including a set of first sensing portions extending across the flow path and transversally to said propagation direction, the first electrodes commonly connected to the first electrical contact, wherein at least one of the set of first electrodes comprises two or more sensing portions overlaying two or more of the plurality of adjacent parallel sections of the flow path; a set of second electrodes including a set of second sensing portions extending across the flow path and transversally to said propagation direction, the second electrodes commonly connected to the second electrical contact, wherein at 
Claims 16-22 depend from claim 15.
Regarding claim 23, the prior art of record fails to teach or suggest a method of conditioning a microfluidic device, wherein the method comprises providing a microfluidic device, the device including: a liquid inlet, in fluid communication with a surface, so as for a liquid introduced via the liquid inlet to be able to advance along a propagation direction on a flow path, wherein the flow path has a folded shape that comprises a plurality of adjacent parallel sections connected by bent portions, wherein in a first section of the flow path the propagation direction is a first direction and in a next section of the flow path the propagation direction is a next direction opposite the first direction; a first electrical contact; a second electrical contact; a set of first electrodes including a set of first sensing portions extending across the flow path and transversally to said propagation direction, the first electrodes commonly connected to the first electrical contact, wherein at least one of the set of first electrodes comprises two or more sensing portions overlaying two or more of the plurality of adjacent parallel sections of the flow path; a set of second electrodes including a set of second sensing first and second sensing portions, the subset selected according to a given code, so as to be able to alter an electrical signal detected from the first and second electrical contacts, upon a liquid advancing along the flow path, in operation of the device.
Claims 24-25 depend from claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797